MEMORANDUM OPINION
BUSSEY, Judge.
Charles Brown, hereinafter referred to as defendant, was charged, tried and convicted in the District Court of Canadian County for the crime of Grand Larceny; he was sentenced to serve two years in the state penitentiary, and appeals.
The single assignment of error urged on appeal is that the Assistant District Attorney committed fundamental, reversible and prejudicial error during his closing argument and that this case must be reversed and remanded for a new trial.
An examination of the record discloses that only one objection was interposed to the closing argument of the Assistant District Attorney, and that was sustained by the trial judge. The record fails to disclose that counsel for defense ever moved for a mistrial or excepted to a ruling of the court denying the same.
Upon the record before us, and after considering the closing argument for both the State and defendant, we are of the opinion that the judgment and sentence appealed from should be, and the same is hereby, affirmed.